UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6082



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELLANCER ALLEN MCGRADY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
District Judge. (CR-94-44; 1:02-cv-00198)


Submitted: June 22, 2006                        Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ellancer Allen McGrady, Appellant Pro Se. Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ellancer Allen McGrady seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion

and motion to amend his § 2255 motion.                        The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district      court    is    debatable      or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record     and    conclude      that    McGrady   has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and     legal    contentions      are    adequately     presented      in   the

materials        before   the    court    and     argument     would    not    aid   the

decisional process.



                                                                              DISMISSED




                                          - 2 -